Fish, J.
1. An amendment offered to a petition but disallowed by the court is no part of the record, and consequently can not be considered by the Supreme Court unless it be set out in the bill of exceptions or annexed thereto as an exhibit and duly authenticated. Sibley v. Mutual Reserve Fund Life Association, 87 Ga. 738; Barnett v. Railway Co., Id. 767; Boone v. Jackson, 98 Ga. 490.
2. There was no error in dismissing on demurrer an equitable petition brought solely for the purpose of enjoining the mayor, aldermen, and treasurer of a town from collecting a sum of money due to it from the county school fund, when the only grounds on which the injunction was sought were, that the municipal authorities had contracted to allow the plaintiff that sum and to pay him in addition thereto a stated salary for his services as a teacher and had broken the agreement, the petition alleging nothing showing why the plaintiff did not have a complete and adequate remedy at law by bringing an action for a breach of the alleged contract.

Judgment affirmed.


All the Justices concurring.